Citation Nr: 1549599	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-28 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 2, 2014, and to a rating in excess of 60 percent from September 2, 2014 for ishemic heart disease, status post myocardial infarction and stent placement (the "heart condition"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in August 2015 when the claim listed above was remanded for further development.  In August 2015, the Board additionally granted increased ratings for adenocarcinoma of the right lung with metastasis and residuals of prostate cancer prior to March 27, 2014, and denied an increased rating for residuals of prostate cancer since March 27, 2014.  An October 2015 supplemental statement of the case was most recently issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 2, 2013, the Veteran's ishemic heart disease, status post myocardial infarction and stent placement (claimed as heart condition) did not more nearly approximate a workload greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or reflect evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray attributable to this service-connected disability.

2.  The medical evidence first indicated an ejection fraction of 50 percent on December 2, 2013, but the symptoms have not more nearly approximated an ejection fraction of less than 30 percent, chronic congestive heart failure, or dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of 3 METs or less at any point since that time.


CONCLUSIONS OF LAW

1.  Prior to December 2, 2013, the criteria for an evaluation in excess of 10 percent for ishemic heart disease, status post myocardial infarction and stent placement (claimed as heart condition) were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2015).

2.  Since December 2, 2013, the criteria for a disability rating higher than 60 percent for ishemic heart disease, status post myocardial infarction and stent placement are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, DC 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The current appeal arises out of a claim received at the RO in January 2012.  In a September 2012 rating decision, the RO granted service connection for ischemic heart disease, status post myocardial infarction and stent placement (claimed as heart condition) and assigned an initial 10 percent disability rating pursuant to DC 7005, effective January 23, 2012.  In October 2015, the rating was increased to 60 percent, effective September 2, 2014.  The effective date corresponds to a private treatment record that demonstrated a left ventricular systolic function ejection fraction of 50 percent.  

As the Board will note in more detail below, private treatment records first reference an ejection fraction of 50 percent as early as December 2, 2013, as such, the Board will essentially change the effective date of the 60 percent rating to December 2, 2013.  The Veteran claims the current ratings do not accurately reflect his condition during those time periods.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  

Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7005 (2015).

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.

After a review of all of the evidence, prior to December 2, 2013, the Board finds that a rating in excess of 10 percent is not warranted.  The Board has considered that a July 9, 2012 private treatment record noted mild concentric left ventricular hypertrophy.  This appears to meet the requirements of a 30 percent disability rating.  Nevertheless, this finding was specifically addressed by the September 2015 VA examiner.  

The September 2015 VA examiner noted that a December 2013 EKG shows the presence of left ventricular hypertrophy and that a 2012 echocardiogram showed mild left ventricular hypertrophy.  However it was noted that a September 2015 echo report showed that the left ventricular hypertrophy had resolved.  Thus, the VA examiner opined that the Veteran's left ventricular hypertrophy was self-limiting and resolved with treatment with anti-hypertensive medication.  She noted that per review of peer reviewed medical literature, the causes of left ventricular hypertrophy are high blood pressure (hypertension) and aortic valve stenosis.   She stated that based on the peer reviewed medical literature and the review of the Veteran's medical records, the Veteran's ischemic heart disease condition is not the cause of left ventricular hypertrophy shown in the EKG in 2013 and Echocardiogram in 2012.  

The September 2015 VA examiner therefore concluded that the Veteran's left ventricular hypertrophy is due to the underlying undiagnosed hypertension that is masked by his taking antihypertensive medication for his heart condition and is not due to his service-connected ischemic heart disease.  She noted that it was more than likely that his undiagnosed hypertension had been present for many years because of his hyperlipidemia and not caused by his ischemic heart condition.

As the cardiac hypertrophy demonstrated in 2012 is not attributed to the Veteran's service-connected ischemic heart disease it cannot serve as the basis for an increased rating. 

The evidence prior to December 2, 2013 does not reflect that the Veteran's ischemic heart disease resulted in a workload greater than 5 METs but not greater than 7 METs.  

In fact, in a September 2011 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ), it was noted that the Veteran did not have congestive heart failure.  METs were recorded as being between 7-10, with fatigue.  Left ventricular ejection fraction of 55 percent was reported.  

At a September 2012 VA examination it was noted that the Veteran did not have congestive heart failure.  It was noted that the Veteran denied experiencing dyspnea, fatigue, angina, dizziness or syncope with any level of physical activity, METs were therefore not estimated.  It was noted that there was no evidence of cardiac hypertrophy.  Left ventricular ejection fraction was reported as 55%. 

Private treatment records and VA treatment records have additionally been reviewed.  The evidence prior to December 2, 2013 did not demonstrate a workload of greater than 5 METs but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness or syncope.  As noted above, cardiac hypertrophy has been attributed to non-service connected causes.  As such, a rating greater than 10 percent is not warranted at any point prior to December 2, 2013. The medical evidence is clear on this point.  

Significantly, the Board finds that a private treatment record dated December 2, 2013 noted an ejection fraction of 50 percent, therefore meeting the criteria for a 60 percent rating since that time.  Although, the echocardiogram referenced is not in the file to review, the Board will give the Veteran the benefit of the doubt and find that the criteria for a 60 percent disability rating were met as of December 2, 2013.  Nevertheless, a rating in excess of 60 percent is clearly not warranted at any time since December 2, 2013.

Since December 2, 2013, the evidence does not demonstrate METs 3 or less or an ejection fraction of less than 30 percent, which would warrant a 100 percent disability rating.  At a September 2015 VA examination it was noted that the Veteran did not have congestive heart failure.  No cardiac hypertrophy or cardiac dilation were noted. An ejection fraction of 55 percent was recorded.  The VA examiner estimated the Veteran's METs to be greater than 10 based solely on his current heart condition. 

The Board finds that the Veteran's symptoms did not more closely approximate the criteria for a 100 percent rating since December 2, 2013.  The medical evidence is clear on this point.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected ishemic heart disease, status post myocardial infarction and stent placement (claimed as heart condition).  However, the evidence of record, as compared to the rating criteria, does not warrant increased ratings during the period on appeal.  Nevertheless, the Board does find that entitlement to a 60 percent rating is warranted since December 2, 2013.  

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his ischemic heart disease, he has not submitted evidence of unemployability, or claimed to be unemployable due to ischemic heart disease.  Although the Board concedes that his ischemic heart disease affects his ability to work, this has been addressed by the disability rating awarded to the Veteran for this disability.  

The Board notes that the Veteran is currently in receipt of 100 percent disability schedular ratings for adenocarcinoma of the right upper lung.  Based on the above, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded examinations for his ischemic heart disease in January 2012, September 2012, and September 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's ischemic heart disease since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to December 2, 2013, a rating in excess of 10 percent for ishemic heart disease, status post myocardial infarction and stent placement (claimed as heart condition), is denied.

Between December 2, 2013 and September 1, 2014 a 60 percent rating for ishemic heart disease, status post myocardial infarction and stent placement (claimed as heart condition) is granted.

Since, December 2, 2013, a rating in excess of 60 percent for ishemic heart disease, status post myocardial infarction and stent placement (claimed as heart condition) is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


